[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION  ON MOTION FOR SUMMARY JUDGMENT (#112) 
The underlying action is an underinsured motorist action brought by the underlying Plaintiffs Larry Wasserman and Susan CT Page 12181 Wasserman against the underlying Defendant Hartford Casualty Insurance Company ("Hartford Casualty"). Larry Wasserman claims damages for injuries and losses incurred in an automobile accident caused by the negligence of the underlying tortfeasor. The Plaintiff Susan Wasserman claims damages for spousal loss of consortium. Hartford Casualty is the insurer under a policy of insurance issued by it to the Wassermans.
Hartford Casualty, as Apportionment Plaintiff, has brought this apportionment complaint against the Apportionment Defendant Cynthia Marceau ("Marceau"), claiming that her alleged negligence contributed to the underlying accident and the damages claimed by the Wassermans. Marceau has moved for summary judgment on the ground that apportionment does not lie in an underinsured motorist action.
"[S]ummary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law." Suarezv. Dickmont Plastics Corp. , 229 Conn. 99, 105 (1994). Such is the case here.
Apportionment is authorized by and subject to General Statutes § 52-572h. By its express terms, § 52-572h
applies only to negligence actions. Belanger v. Village Pub I,Inc., 26 Conn. App. 509, 513 (1992). An underinsured motorist action is essentially a contract action, not a negligence action.Mazziotti v. Allstate Insurance Co., 240 Conn. 799, 817 (1997). Apportionment is not available. Accord: Kramer, et al v.Travelers Indemnity Company, 20 CONN. L. RPTR. 416, 1997 WL 614512 (Conn.Super. 199) (Wagner, J.); Henry v. AllstateInsurance Co., 21 CONN. L. RPTR. 113, 1998 WL 13920 (Conn.Super. 1998) (Shortall, J.).
The motion for summary judgment is granted. Judgment is entered in favor of the Apportionment Defendant Cynthia Marceau.
David L. Fineberg Superior Court Judge